                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

ASHLEY HUFF and GREGORY RAPP,                   )
individually and on behalf of all others        )
similarly situated,                             )
                                                )
                              Plaintiffs,       )
                                                )
v.                                              )      Case No. 17-2320-JAR
                                                )
CORECIVIC, INC., f/k/a Corrections              )
Corporation of American, and                    )
SECURUS TECHNOLOGIES, INC.,                     )
                                                )
                              Defendants.       )

                             AMENDED SCHEDULING ORDER

       On August 2, 2018, the court granted the parties’ joint motion to stay the case and

vacate deadlines while they attempted to reach a settlement (ECF No. 94). To date, a

settlement has not been reached, so the parties have submitted a proposed amended

scheduling order for the court’s consideration. The court finds good cause to enter the

order proposed, and the scheduling order (ECF No. 22) is hereby amended as summarized

in the table that follows:
                 AMENDED DEADLINES AND SETTINGS

                          Event                                 Deadline/Setting

Plaintiff’s settlement proposal                              Within 5 business days of
                                                             Court’s ruling on class
                                                             certification.


Defendant’s settlement counter-proposal                      Within 5 business days of
                                                             plaintiffs’ settlement
                                                             proposal


Jointly filed mediation notice, or confidential settlement   Within 14 days of
reports to magistrate judge                                  defendants’ settlement
                                                             proposal


Supplementation of initial disclosures                       40 days before discovery
                                                             closes


All discovery completed re class certification               April 1, 2019


Experts disclosed by defendant CoreCivic re class            January 14, 2019
certification


Rebuttal experts disclosed re class certification            March 1, 2019


Class-certification and Daubert motions                      May 1, 2019


Responses to class-certification and Daubert motions         June 3, 2019


Reply briefs re class-certification and Daubert motions      June 24, 2019


Monthly status reports                                       1st business day of each
                                                             month


Updated Rule 26(f) report                                    Within 14 days of class
                                                             certification ruling




                                           2
      All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

      IT IS SO ORDERED.

      Dated November 5, 2018, at Kansas City, Kansas.

                                                s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge




                                          3
